By the Court.
The evidence tended to show that the minor plaintiff was injured by the explosion of a “metal object” or “cap” which he took from a wooden waste paper box. This box was on land in the town of Chester leased to a corporation separate and distinct from the defendant. The waste paper was used by that corporation in its business *498of polishing granite. The minor plaintiff, going to this box to look at picture papers, found five “metal objects” or “caps” and took them away. The defendant occupied for its own use one half of the office building and one half of the barn on the premises otherwise leased to the other corporation. The waste paper box was located at about one hundred and fifty feet from the nearest point of property occupied by the defendant, and the defendant “had nothing to do with this box.” The evidence wholly fails to show any negligence on the part of the defendant. The circumstance that a clerk in its employ occasionally emptied an office waste paper basket into the box falls far short of showing that it deposited “metal objects” or “caps” in it or that it had any responsibility for them. Its use of such objects in its quarry in the town of Becket does not connect it in any degree with the presence of those taken by the minor plaintiff from the box. Bigwood v. Boston & Northern Street Railway, 209 Mass. 345. Gardner v. New York, New Haven & Hartford Railroad, 228 Mass. 545. Andrew Dutton Co. v. Boston, 234 Mass. 54. King v. Smart, 240 Mass. 174. Hafey v. Dwight Manuf. Co. 240 Mass. 155.
In each case let the entry be

Exceptions overruled.